UNITED STATES DISTRICT COURT                                   USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                  DOCUMENT
                                                               ELECTRONICALLY FILED
                                                               DOC#:
 ELIZABETH F. STABLER,                                         DATE FILED:      ll(j6/( /
                             Plaintiff,

                        V.

 CONGREGATION EMANU-EL OF THE
 CITY OF NEW YORK, JOSHUA
                                                                No. 16-CV-9601 (RA)
 DAVIDSON, individually and in his official
 capacity, CARA GLICKMAN, individually
                                                                       ORDER
 and in her official capacity, JOHN
 HARRISON STREICKER, individually and
 in his official capacity, LAWRENCE
 HOFFMAN, individually and in his official
 capacity, JOHN AND JANE DOES 1-10,
 individually and in their official capacities,
 and XYZ CORP. 1-10,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

       On July 17, 2019, after it was reported that this case had been settled in principle, the

Court filed a 30-day order, discontinuing the action without costs. See Dkt. 64. The Court

permitted the parties to reopen the case upon application if made within 30 days of that order.

The parties subsequently filed four letters requesting to adjourn the deadline to restore the case to

the Court's docket, explaining that they needed additional time to finalize the settlement. See

Dkt. 65, 67, 69, 71. On October 30, the Court granted the parties' fourth extension request,

giving them until November 12 to make an application to restore the case to the Court's docket.

In that order, the Court stated that "[n]o further extensions will be granted absent good cause."

Dkt. 72.
         To date, however, the parties have not filed any notice that they have executed the

settlement agreement or a stipulation of dismissal. No later than January 7, 2020, the parties

shall file an update as to whether they have finalized and executed the settlement papers. If they

fail to do so, the Court may dismiss the action for failure to prosecute.

SO ORDERED.

Dated:      December 30, 2019
            New York, New York

                                                   Ronnie   rams
                                                   United tates District Judge




                                                      2
